Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see the amendments/remarks, filed on June 21, 2021, with respect to the claim rejections under 35 U.S.C. 112 (b) and the claim rejections under 35 U.S.C. 103 as being obvious over Korchnack et al (WO 90/06281) in view of Joshi et al (US 6,015,450). Claims 2, 4, 8 and 12 are rejected as being obvious over these same references in view of Schioedt (WO 2010/000387) and Fillipi et al (US 2015/0014596 Al) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Korchnack et al discloses treatment of process gas stream 254 from low temperature shift reactor 252 in a knock-out drum 268, where water is removed from the process gas stream (p. 36, lines 2-6).
The knock-out drum in Korchnack et al is a vapor-liquid separator where water is removed from the process gas by condensation. A significant disadvantage of processing the process gas in knock-out drum is that a part of by-products, such as methanol, are not condensed out of the process gas together with water and remain in the off-gas from the knock-out drum (see page 2, lines 6-20 of the present application). 
In contrast thereto, the process condensate in the present application is processed by steam stripping, the byproducts formed in the shift section are recycled to the inlet, or between two shift steps of the shift section. For equilibrium reactions, this process will almost completely prevent further formation of that particular byproduct. The remaining non equilibrium byproduct reactions will be partly converted into hydrocarbons, CO, C02, H2 and H20, components, which will either end up as product, recycle synthesis gas, or an off-gas which can be utilized as a heat source for the process and water (paragraph bridging pages 2 and 3 of the present application). 

The additional secondary references with respect to claims 2, 4, 8, and 12 fail to rectify the deficiencies of the primary references noted above. 
Schioedt (WO 2010/000387) relates to enriching a synthesis gas in hydrogen in contact with a zinc oxide and alumina containing catalyst (claim 1). Schioedt is completely silent about stripping the process condensate from the shift reaction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAFAR F PARSA/Primary Examiner, Art Unit 1622